United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1877
Issued: March 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2012 appellant filed a timely appeal of a March 15, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying her claim for rotator cuff
tear and bilateral knee injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the
case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a rotator cuff tear and bilateral knee conditions due to her October 9, 2009 employment
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 13, 2011 appellant, then a 57-year-old sales associate, filed a traumatic injury
claim alleging that she tripped in the performance of duty on October 9, 2009 injuring both
shoulders and both knees.
In a letter dated June 29, 2011, OWCP requested additional factual and medical evidence
in support of appellant’s claim. By decision dated July 28, 2011, it denied her claim on the
grounds that she failed to provide any medical evidence establishing an injury.
Appellant requested reconsideration on December 12, 2011 and submitted additional
evidence in support of her claim. She first sought medical treatment on November 2, 2009 and
received a diagnosis of shoulder region pain. On April 1, 2011 appellant sought treatment for
her knees.
In a report dated August 21, 2011, Dr. Siva Ayyar, a physician Board-certified in
occupational medicine, examined appellant and noted her history of tripping over a bag in the
performance of duty on October 9, 2009 and striking her shoulders and knees. She stated that a
magnetic resonance imaging (MRI) scan on April 23, 2011 demonstrated a full thickness tear of
the right supraspinatus tendon. Dr. Ayyar noted that, while appellant struck her knees in the
fall, her knee pain did not arise for several months after. She stated that contusion of the bilateral
shoulders was due to the employment incident of falling. Dr. Ayyar also stated, “I believe that
the right shoulder rotator cuff tear was either directly caused by or accelerated by the slip and fall
industrial injury of October 9, 2009.” She stated that the weight of the medical evidence
suggested that appellant’s current bilateral knee conditions were not due to her October 9, 2009
fall as she did not seek treatment for this condition until March 15, 2010.
In a note dated October 28, 2011, Dr. John Harbough, a Board-certified family
practitioner, stated that appellant’s right shoulder problem occurred when she fell and had instant
pain. He noted that she also did repetitive work including lifting, pushing and pulling as a
window clerk. Dr. Harbough opined that appellant had a work-related injury.
By decision dated March 15, 2012, OWCP accepted appellant’s claim for bilateral
contusions of the shoulder and upper arm. In a separate decision of the same date, it reviewed
the medical evidence and found that the reports were not sufficiently detailed to establish that
she sustained a rotator cuff tear or bilateral knee conditions as a result of her October 2009 fall.
OWCP also noted that Dr. Ayyar negated a causal relationship between appellant’s knee
condition and her employment injury.2

2

Following OWCP’s decision, on August 15, 2012 appellant submitted additional new evidence. As OWCP did
not consider this evidence in a decision properly before the Board, the Board may not consider this evidence for the
first time on appeal. 20 C.F.R. § 501.2. Furthermore, the Board and OWCP cannot simultaneously exercise
jurisdiction over the same issue at the same time. See 20 C.F.R. § 501.2(c)(3). An OWCP decision issued while the
Board has jurisdiction of the matter in dispute is null and void. See Douglas E. Billings, 41 ECAB 880 (1990).
Because OWCP issued a decision accepting appellant’s claim for right rotator cuff tear on December 13, 2012 after
September 13, 2012 the date that the Board assumed jurisdiction, this decision of OWCP is null and void.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”6 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.8
ANALYSIS
OWCP has accepted that appellant fell in the performance of duty on October 9, 2009
and sustained bilateral contusions of her shoulder and upper arm. However, it denied her claim
for right rotator cuff tear and bilateral knee conditions.
The Board finds that appellant has not met her burden of proof in establishing that she
sustained the claimed conditions as a result of her accepted employment injury. Appellant has
not submitted any medical evidence opining that she sustained knee injuries on October 9, 2009.
Furthermore, Dr. Ayyar specifically negated a causal relationship between appellant’s knee
condition in 2011 and her 2009 employment injury.
In regard to appellant’s right rotator cuff condition, Dr. Ayyar attributed this condition to
appellant’s employment injury. He stated, “I believe that the right shoulder rotator cuff tear was
either directly caused by or accelerated by the slip and fall industrial injury of October 9, 2009.”
3

5 U.S.C. §§ 8101-1893.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(ee).

7

John J. Carlone, 41 ECAB 354 (1989).

8

J.Z., 58 ECAB 529 (2007).

3

The Board finds however that Dr. Ayyar’s report does not contain the necessary medical
rationale to establish a causal relationship between appellant’s condition and her injury. A
medical report is of limited probative value on a given medical question if it is unsupported by
medical rationale.9 Medical rationale includes a physician’s detailed opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment activity. The opinion of the physician must be based on a complete
factual and medical background of the claim, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and specific employment activity or factors identified by the claimant.10 As
Dr. Ayyar did not provide the necessary medical reasoning to support his conclusions, appellant
has not met her burden of proof in establishing this condition.
Dr. Harbough also addressed the issue of causal relationship in his October 28, 2011
note. He stated that appellant’s right shoulder problem occurred when she fell and had instant
pain. Dr. Harbough also noted that she also did repetitive work including lifting, pushing and
pulling as a window clerk. He opined that appellant had a work-related injury and diagnosed
rotator cuff tear. This report is also insufficient to meet appellant’s burden of proof as it lacks
medical rationale. Dr. Harbough does not explain how appellant’s fall would have resulted in a
rotator cuff tear.
Appellant has not submitted the necessary medical opinion evidence to establish the
additional conditions as resulting from her October 9, 2009 employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing additional
bilateral knee or right rotator cuff conditions as due to her October 9, 2009 employment injury.

9

T.F., 58 ECAB 128 (2006).

10

A.D., 58 ECAB 149 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

